The petition satisfies the requirements of SCR 98(5).
                Accordingly, we approve attorney Peter J. Beckwith's resignation. SCR
                98(5)(a)(2). The petition is hereby granted.
                            It is so ORDERED.



                                                                            C.J.




                                                                             J.




                                                          czietA"LiaathA
                                                   Hardesty


                                                                             J
                                                   Par raguirre


                                                              3
                                                  ca LA-9 1 14'
                                                   D7.i las
                                                     .g
                                                      ,




                                                    Cherry




                                                    Saitta



                cc: David A. Clark, Bar Counsel
                     Kimberly K. Farmer, Executive Director, State Bar of Nevada
                     Peter J. Beckwith
                     Perry Thompson, Admissions Office, United States Supreme Court
SUPREME COURT
        OF
     NEVADA
                                                      2
(0) I947A